

115 HR 3155 IH: To amend the Secure Rural Schools and Community Self-Determination Act of 2000 to modify the authorized uses of certain county funds and to extend the deadline for participating counties to initiate projects and obligate funds.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3155IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Schrader (for himself, Mr. Walden, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Secure Rural Schools and Community Self-Determination Act of 2000 to modify the authorized uses of certain county funds and to extend the deadline for participating counties to initiate projects and obligate funds. 
1.Authorized uses of county funds 
(a)In generalSection 302(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)) is amended by striking paragraphs (2) and (3) and inserting the following:  (2)to reimburse the participating county for— 
(A)search and rescue and other emergency services, including firefighting, law enforcement patrols, and evacuations, that are— (i)performed on Federal land after the date on which the use was approved under subsection (b); and 
(ii)paid for by the participating county; (B)search and rescue preparedness training; and 
(C)capital equipment, equipment maintenance, and other purchases relating to carrying out search and rescue and other emergency services; and (3)to develop and implement community wildfire protection plans in coordination with the appropriate Secretary concerned.. 
(b)Availability of funds 
(1)DefinitionsIn this subsection: (A)Approved county fundsThe term approved county funds means county funds (as defined in section 301 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7141)) the use of which, as of the date of enactment of this Act, has been approved under section 302(b) of that Act (16 U.S.C. 7142(b)) for an authorized use described in section 302(a) of that Act (as in effect on the day before the date of enactment of this Act). 
(B)New authorized useThe term new authorized use means— (i)a law enforcement patrol or evacuation authorized under subparagraph (A) of section 302(a)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)(2)) (as amended by subsection (a)); and 
(ii)any other authorized use described in subparagraph (B) or (C) of section 302(a)(2) of that Act (16 U.S.C. 7142(a)(2)) (as so amended). (C)Participating countyThe term participating county has the meaning given the term in section 301 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7141). 
(2)New authorized usesNotwithstanding section 302(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(b)), effective beginning on the date of enactment of this Act, a participating county may use any approved county funds for a new authorized use. 2.Reallocation of county fundsSection 302 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142) is amended by adding at the end the following: 
 
(c)Reallocation of county funds 
(1)In generalA participating county may reallocate county funds that have been allocated for a use described in subsection (a) for a different use described in subsection (a). (2)ProposalsA participating county may reallocate county funds under paragraph (1) only after a 45-day public comment period, at the beginning of which the participating county shall publish in any publications of local record a proposal that describes the proposed use of the county funds to be reallocated.. 
3.Termination of authoritySection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended— (1)in subsection (a), by striking 2017 and inserting 2019; and 
(2)by striking subsection (b) and inserting the following:  (b)AvailabilityCounty funds shall remain available until expended.. 
